Citation Nr: 0423715	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pains of the 
knees, right hip and shoulders, claimed as an undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
manifested by muscle spasms of and nerve damage in the chest, 
back, upper extremities, and lower extremities, claimed as an 
undiagnosed illness.

3.  Entitlement to service connection for bilateral cervical 
radiculopathy, claimed as an undiagnosed illness.

4.  Entitlement to service connection for residuals of a 
right biceps injury.

5.  Entitlement to a disability rating in excess of 10 
percent for a scar as a residual of an appendectomy and 
secondary wound closure.

6.  Entitlement to a disability rating in excess of 10 
percent for bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970 and from December 1990 to September 1991.   He 
also had additional service in Naval Reserve from April 1966 
to October 1966 and from September 1970 to September 1979, 
and additional service in the Army National Guard from 
September 1979 to December 1990 and reportedly from September 
1991 to 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Buffalo, New York.  The veteran appeared before a 
Decision Review Officer at a hearing at the RO in August 2000 
and later appeared before the undersigned Veterans Law Judge 
at a hearing in Washington, DC, in April 2004.

While the RO in Phoenix, Arizona, denied service connection 
for C-6 radiculopathy in a September 1993 rating decision, 
the letter that was supposed to notify the veteran of that 
denial is undated.  Therefore, it is unclear whether the 
veteran was ever notified of that denial and given his 
appellate rights.  See 38 C.F.R. § 19.25 (2003).  
Accordingly, that denial is not final.  In light of the above 
and the medical evidence showing that the cervical 
radiculopathy is not limited to just C-6 and that there are 
muscle twitches in the back, the issues are as stated on the 
title page.

All issues except for entitlement to service connection for 
joint pains of the knees, right hip and shoulders, claimed as 
an undiagnosed illness, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In August 2000, the veteran submitted a document regarding 
Persian Gulf War illness on which the veteran noted that he 
had symptoms of personality changes and sleep disturbance, 
thereby raising the issue of service connection for 
personality changes, claimed as an undiagnosed illness, and 
indicating a desire to reopen a claim of service connection 
for sleep impairment.  These matters are referred to the RO.


FINDING OF FACT

On April 15, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he did wish to pursue the issue of service connection 
for joint pains of the knees, right hip and shoulders, 
claimed as an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of service connection for joint pains of 
the knees, right hip and shoulders, claimed as an undiagnosed 
illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran  has 
withdrawn the appeal on the issue of service connection for 
joint pains of the knees, right hip and shoulders, claimed as 
an undiagnosed illness, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue and it is 
dismissed.


ORDER

The appeal on the issue of service connection for joint pains 
of the knees, right hip and shoulders, claimed as an 
undiagnosed illness, is dismissed.


REMAND

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the claim on appeal as to 
VA's obligations as defined by the United States Court of 
Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, additional evidence was received by the RO that was 
not considered in a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2003).

The veteran has alleged an in-service event - ingesting 
pyridostigmine bromide pills while serving Saudi Arabia 
during the Persian Gulf War.  A medical examination and a 
medical opinion are needed to determine whether the cervical 
radiculopathy and the disorder manifested by muscle spasms of 
and/or nerve damage in the chest, back, upper extremities, 
and lower extremities, are related to his period of active 
service during the Persian Gulf War, including ingesting 
pyridostigmine bromide pills.  See 38 C.F.R. § 3.159 (2003).

The veteran has alleged that he injured his right biceps 
during active duty for training in 1993 or 1994 and suggested 
in an October 1998 statement that the disorder was also 
related to his period of active service during the Persian 
Gulf War.  A search specifically for the veteran's service 
medical records pertaining to his service after discharge 
from his second period of active service should be made, and 
a VA examination and medical opinion are needed.  See id.

In an April 2000 VA Form 9 and at the hearings, the veteran 
raised the issue of an increased rating for a residual scar 
from a cholecystectomy.  As scars in the anterior part of the 
trunk may be rated together under Diagnostic Codes 7801 and 
7802, this issue is inextricably intertwined with the issue 
of an increased rating for a scar as a residual of an 
appendectomy and secondary wound closure.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); 38 C.F.R. § 4.118 (2003).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of that issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

The veteran testified at the April 2004 hearing that he had 
cramping in the abdomen associated with movement of a 
residual internal suture from the appendectomy.  A current 
examination is necessary to address this matter.  See id. 

The veteran testified at the April 2004 hearing that his left 
hip disorder had worsened since his last VA examination in 
April 1999.  He reported that he had increased pain and 
weakness, decreased range of motion and stiffness.  A current 
examination is necessary to address this matter.  See id.

The veteran has been treated by the Buffalo Medical Group and 
at the VA medical center in Phoenix, Arizona, and the VA 
community-based outpatient clinic in Sun City, Arizona.  The 
VA medical center in Phoenix, Arizona, did not respond to a 
request for records, and the RO did not request any records 
from the VA community-based outpatient clinic in Sun City, 
Arizona, or for that matter, the Buffalo Medical Group.  
However, the veteran has alleged that the VA medical center 
in Buffalo, New York, has copies of the records pertaining to 
treatment in Arizona.  In any event, records regarding 
treatment at those facilities need to be obtained.  Also, 
additional records from the VA medical center in Buffalo, New 
York, may be available.  VA's duty to assist the veteran 
includes obtaining relevant medical records.  See id.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for a 
disorder manifested by muscle spasms of 
and nerve damage in the chest, back, 
upper extremities, and lower extremities, 
since September 1998; and the residual 
scars on the trunk, abdominal cramping, 
and bursitis since October 1997.  Obtain 
all records from the VA medical center in 
Phoenix, Arizona, from 1991 to 1996.  
Obtain all records from the VA community-
based outpatient clinic in Sun City, 
Arizona, from 1991 to 1996.  Obtain all 
records from the VA medical center in 
Buffalo, New York, from October 1999 to 
May 2000 and from December 2003 to the 
present, along with any records in their 
possession regarding treatment at the VA 
medical center in Phoenix, Arizona, from 
1991 to 1996, the VA community-based 
outpatient clinic in Sun City, Arizona, 
from 1991 to 1996, and any other facility 
located in Arizona from 1991 to 1996.  
Obtain all records from the Buffalo 
Medical Group.  Obtain any other 
identified records.  Associate all 
records with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Contact the National Personnel 
Records Center and obtain any service 
medical records from the veteran's period 
of service with the Arizona Army National 
Guard or Army Reserves from September 
1991 to 1996, and the dates of active 
duty for training in 1993 and 1994, and 
the nature of discharge from the period 
of service from September 1991 to 1996.   
If any request for records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
neurological examination to determine the 
nature and extent of his cervical 
radiculopathy and the disorder manifested 
by muscle spasms of and nerve damage in 
the chest, back, upper extremities, and 
lower extremities.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  

The examiner should opine on whether it 
is as least as likely as not that the 
veteran's cervical radiculopathy is 
related to his period of active service 
from December 1990 to September 1991, 
including ingesting pyridostigmine 
bromide pills while serving in Saudi 
Arabia during the Persian Gulf War.  

The examiner should indicate whether 
benign fasciculations syndrome is the 
proper diagnosis for the disorder 
manifested by muscle spasms of and nerve 
damage in the chest, back, upper 
extremities, and lower extremities.  If 
benign fasciculations syndrome or some 
other disorder is diagnosed for the 
disorder manifested by muscle spasms of 
and nerve damage in the chest, back, 
upper extremities, and lower extremities, 
the examiner should opine on whether it 
is as least as likely as not that the 
disorder is related to his period of 
active service from December 1990 to 
September 1991, including ingesting 
pyridostigmine bromide pills while 
serving in Saudi Arabia during the 
Persian Gulf War.  

The examiner should identify any 
complaint regarding the disorder 
manifested by muscle spasms of and nerve 
damage in the chest, back, upper 
extremities, and lower extremities that 
cannot be explained by a known disorder.  
For each such complaint, the examiner 
should indicate whether the complaint is 
corroborated by objective signs or 
symptoms and whether there is no evidence 
of any disorder, including an undiagnosed 
disorder.  

The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

5.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of his residual scars from the 
appendectomy and cholecystectomy.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
the length and width of each residual 
surgical scar on the trunk.  For each 
scar, the examiner should indicate 
whether that scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.  The examiner 
should note whether there is any muscle 
damage from any residual surgical scar 
and if so, identify each muscle group 
affected and comment on the degree of the 
severity of the damage.  The examiner 
should describe any symptomatology 
associated with movement of a residual 
internal suture from the appendectomy.  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

6.  After the completion of numbers 1-3 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his bursitis of the 
left hip and any residuals of a right 
biceps injury.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  The 
examiner should provide ranges of motion 
of the left hip.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should note any interference 
in employment caused by the bursitis of 
the left hip.  For any right biceps 
disorder, the examiner should opine on 
whether it is as least as likely as not 
that the disorder is related to his 
period of active service from December 
1990 to September 1991, including 
ingesting pyridostigmine bromide pills 
while serving in Saudi Arabia during the 
Persian Gulf War, or a right biceps 
injury during active duty for training in 
1993 or 1994.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

7.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



